Citation Nr: 1332419	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  09-22 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected right knee instability prior to June 1, 2010, and in excess of 30 percent from June 1, 2010. 

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected traumatic arthritis, right knee, with limitation of motion (now rated as traumatic arthritis of the right knee with atrophy of the calf), prior to June 1, 2010, and in excess of 30 percent from June 1, 2010.

3.  Entitlement to an effective date prior to August 17, 2007, for a 20 percent rating for right knee instability. 

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).

5.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to July 1973, and from August 1978 to May 1980. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  In a February 2009 rating decision, the RO assigned a separate 10 percent evaluation for traumatic arthritis of the right knee with limitation of motion, effective from August 2007.  In an October 2012 rating decision, the RO assigned a 30 percent rating for right knee traumatic arthritis and a 30 percent rating for right knee instability effective from June 1, 2010.

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Earlier Effective Date for an Increased Rating for Instability of the Right Knee

The Veteran asserts that he should be granted a higher evaluation for his service-connected right knee disability effective from November 1995.  The procedural history of the case is complicated, but the Board finds that a clinical examination record is an informal claim for an increased rating and the rating period on appeal is earlier than that considered by the RO.  The Board's finding that the rating period on appeal is from an earlier date is not synonymous with a finding that an earlier effective date for a rating of 20 percent is warranted and the Board's assignment of an actual effective date for a staged rating is premature because the RO has not considered the appropriate time period.  

Historically, in November 1995, the Veteran filed a claim for entitlement to service connection for a right knee disability.  In an August 1996 rating decision, the RO denied the Veteran's claim for service connection and for nonservice-connected pension.  In the rating decision, the RO addressed the nonservice-connected disabilities and assigned a 10 percent rating for pension purposes for postoperative osteochondroma over the medial right knee with quadriceps atrophy.  In a December 2002 rating decision, the RO granted service connection for postoperative osteochondroma over the medial right knee with quadriceps atrophy, evaluated as 10 percent disabling from November 13, 1995.  The Veteran was notified of the decision in December 2002 correspondence; he did not appeal the decision and it became final.  

In a July 2007 statement, received at the RO in August 2007, the Veteran asserted that he wished to be re-evaluated for his knee.  In a February 2008 rating decision, the RO, based on the evidence of record, to include a January 2008 VA examination report, granted an increased rating of 20 percent for the Veteran's right knee disability based on instability effective from August 17, 2007. 

In a March 2008 notice of disagreement, the Veteran asserted that he should be granted a 50 percent evaluation effective from 1980 (when he separated from service) or from 1995 (when he initially filed his claim for service-connection).

In his June 2009 VA Form 9 and in an April 2010 VA Form 21-4138, the Veteran asserted that he had been granted a 10 percent evaluation for a right knee scar in 1996, that he has been receiving monthly compensation since 1996, and that he should now get 10 percent for the scar and 10 percent for the right knee for a combined 20 percent since 1995.  

The Veteran contends that he is entitled to a higher rating from 1995 because when he was granted a 10 percent rating for a right knee disability in 2002, effective from 1995, he already had a 10 percent rating for a right knee "scar" effective from 1995. The 10 percent rating assigned in the 1996 rating decision was for pension purposes only; service connection for the right knee was clearly denied in that rating decision.  

Essential facts in determining an effective date are the date of the claim and the date the disability worsened. 38 C.F.R. § 3.400(o)(1) - (2). See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  The Veteran's formal written claim was received by VA in August 2007.  

38 C.F.R. §  § 3.157(b) provides, in pertinent part, that once a formal claim for compensation has been allowed, the date of VA outpatient or hospital examination may be accepted as the date of receipt of a claim for an increased evaluation.  A "report of examination or hospitalization" under 3.157(b) may be less detailed than a formal compensation examination, but must describe the results of a specific, particular examination, and should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated." Massie v. Shinseki, 25 Vet. App. 123, 134 (2011)
The Board has reviewed clinical records between December 2002 (the date of the RO decision which granted service connection) and August 2007 (the date of the Veteran filed a formal claim for an increased rating) to determine if there are any records which reflect an increase in his disability, and, thus, could be considered as a claim for an increase.  The Board has also considered the records prior to December 2002 to ascertain the Veteran's symptoms at the time of the December 2002 rating decision, a fact necessary to determine whether the subsequent records reflect an increase in severity. 

August 2000 VA clinical records reflect that the Veteran was seen for a chief complaint of both knees swelling and pain for three to four weeks.  Upon physical examination, his nonservice-connected left knee was more swollen than his right.  He had crepitus of both knees.  He reported that in the morning, his knees tend to "go all over the place" when first weight-bearing.  He reported that they do not lock but have the "sensation that they might give way, although they have not actually given way."  Examination of the knees showed them to be of normal appearance with no effusions.  The collateral and cruciate ligaments were stable.  He had full range of movement, although some mild crepitus and complaints of pain.  McMurray and Lachman's tests were normal.  

A September 2000 VA clinical record reflects that the Veteran reported "grinding" in his knees.  He reported that he stopped taking medication when his knees got better.   

November 2004 VA clinical records reflect that the Veteran reported that his right leg had been giving him some pain recently.  The record reflects that the Veteran reported a sprain one month earlier with a feeling of "loosening" of the right knee.  The Veteran was issued a right hinged brace.  There are no examination findings indicative of a worsening of his disability.

A December 7, 2004 VA clinical record reflects that the Veteran had complaints of giving way of his right knee.  It was noted that "[r]ecently he was given an elastic Neoprene knee brace to wear, and he says this greatly improved his symptoms.  He denies any locking.  He denies any swelling.  He has intermittent pain, but his biggest concern is the intermittent giving way that does occur.  He can control this, he says, by keeping his knee tight when he is transferring using his muscles."  Upon examination, the examiner noted that the Veteran had a "dramatically positive Lachman test.  The anterior drawer test is less positive, because the patient is over guarding with his muscles, making it very difficult to examine.  Valgus and varus stress testing demonstrates stability.  There is no particular tenderness over the medial and lateral joint lines.  The Lachman test is repeated again, and once again, he has anterior displacement of the tibia with this maneuver."  The assessment was a suspected chronic [anterior cruciate ligament] tear of the right knee.  (The record initially notes that the Veteran had an acromioclavicular tear of the right knee; however, an addendum reflects that this was a transcription error, and should read as an ACL tear.)

Based on the foregoing, and with consideration of 38 C.F.R. § 3.157(b), the Board finds that the December 7, 2004 clinical examination record is an informal claim for an increased rating.  The December 7, 2004 record reflects a "dramatically positive" Lachman's test; this would indicate a worsening of his condition because the 2000 VA records reflect a normal Lachman's test.  In addition, the December 7, 2004 record reflects that the Veteran now reported "giving way," whereas earlier, he had noted that his knee had not actually given way.  Therefore, the Board finds that the rating period on appeal is from December 7, 2004.  The Board's finding that the rating period on appeal is from December 7, 2004 is not synonymous with a finding that an earlier effective date for a rating of 20 percent is warranted.  The Board's assignment of an actual effective date for a staged rating is premature because the RO has not considered this time period.  

The Veteran is now separately rated for various components of his knee; however, at the time of the December 2004 informal claim, the Veteran's right knee was service connected as one disability under one diagnostic code, which included both instability and limitation of motion.  Thus, the December 2004 informal claim constitutes a claim for an increase for all aspects of the Veteran's knee from December 2004.  

Increased Rating for Instability of the Right Knee
Increased Rating for Traumatic Arthritis of the Right Knee

In adjudicating the Veteran's claim, the RO has considered that the rating period on appeal is from August 2007.  As the Board has now found that the claim was filed in December 2004, the RO must consider the evidence from December 7, 2004.  Such consideration must be completed prior to the Board's adjudication of the increased rating issues.  In turn, the increased rating issues must be adjudicated prior to adjudication of the issue of the effective date of any rating (i.e. the Board cannot determine an effective date for a rating until a rating has been assigned.)

Finally, the Board notes that the clinical records reflect considerable differences in range of motion.  A November 2010 VA examination report reflects that the Veteran reported that he cannot walk or bend his right knee without pain.  He had flexion to 110 degrees and extension "up to 20 degrees."  The Veteran was unable to perform repetitive testing due to pain.  A September 2012 VA examination report reflects that the Veteran had 70 degrees of right knee flexion, with pain beginning at 70 degrees.  He had 15 degrees of extension.  Repetitive testing was unable to be performed because the Veteran reported that he gets severe pain on 1-2 motions.  However, seven months later, an April 2013 VA examination report reflects that the Veteran had 100 degrees of flexion with no objective evidence of painful motion.  He had full extension with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  He had post repetitive use testing flexion to 100 degrees, the same as pre-repetition.  After the post repetitive use testing, he still had full extension.  

The Board finds that additional VA treatment records, if any, and a clinical comment as to whether the Veteran's reports of pain and inability, and subsequent ability, to perform repetitive testing are consistent with diagnostic findings (i.e. x-ray, MRI, drawer tests, etc.) and clinical diagnoses may be useful to the Board.

TDIU

The Veteran's claim for TDIU is inextricably intertwined with his claim for an increased rating for instability of the right knee.  Thus, it must also be remanded. 

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability

Historically, the Veteran's claim for service connection for a back disability was denied in 1996 and 2002.  At the August 2010 Board hearing, the Veteran raised the issue of whether his back disability was secondary to his service-connected right knee disability.  The RO denied service connection for a back disability in a February 2013 rating decision. 

An August 2013 Informal Hearing Presentation from the Veteran's representative can be reasonably construed as a timely notice of disagreement to the February 2013 RO decision.  Where a statement of the case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).  The RO should issue an SOC on the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA treatment records for the Veteran's right knee from September 2012 to present with the claim file.  Forward the claim file to an appropriate clinician to review the findings of the September 212 and April 2013 examinations, and all pertinent intervening records, and to provide an opinion, if reasonably possible, as to whether the Veteran's reports of pain and inability, and subsequent ability, to perform repetitive testing are consistent with the objective diagnostic findings (i.e. x-ray, MRI, drawer tests, etc.) and clinical diagnoses.

2.  Readjudicate the increased rating claims, TDIU claim, and earlier effective date claim with consideration that the Veteran filed an informal claim on December 7, 2004.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

3.  Issue a Statement of the Case to the Veteran and his representative on the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, to include as secondary to a service-connected disability.  Only if the Veteran completes an appeal as to issue by the timely filing of a substantive appeal should such issue be certified to the Board for appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).
  

